Rugg, C.J.
It appears from the record that the insurer in proceedings before the Industrial Accident Board was the Federal Mutual Liability Insurance Company and that the *204“Presentation of Papers” to the Superior Court was by the Lumbermens Mutual Casualty Company. For that reason the employee contended that the case was not properly before this court since the latter company did not appear to be a “party in interest,” who alone under G. L. c. 152, § 11, may present proper copies of papers in the Superior Court and seek review of the action of the board. Thereupon motion was presented, supported by adequate affidavit, setting out that this was a clerical error on the part of the person preparing the papers and that by accident and mistake the name of the latter company was inserted in the record in place of the insurer as presenting the papers and asking leave to correct this error, accident and mistake by substituting the name of the insurer for the name erroneously appearing as such. That motion presented by the insurer is allowed. There is nothing in Sciola’s Case, 236 Mass. 407, Chisholm’s Case, 238 Mass. 412, 416, or Qillard’s Case, 244 Mass. 47, 56, which prevents the correction of such an error.
The question for decision is whether there is any evidence to support the findings and decision of the Industrial Accident Board. If there is, they must be accepted as final. They stand on the same footing in this respect as the verdict of a jury or the finding of a judge sitting without a jury in an action at law or on unreported evidence in a suit in equity. Pigeon’s Case, 216 Mass. 51. Pass’s Case, 232 Mass. 515.
The Industrial Accident Board affirmed and adopted the findings of the single member and awarded compensation to the employee. That finding was in substance that the employee testified in a convincing manner; that, although he told his doctor only of trouble with his wrist, his explanation was not unreasonable when coupled with the fact that having been injured on December 30, 1930, he went to the hospital on January 6, 1931, where his chief complaint was pain in the left wrist of one week’s duration and a diagnosis was made of a sprain of that wrist and an X-ray taken of the left shoulder and diagnosis of acromio clavicular separa*205tian made. He had hypertrophie arthritis in the left shoulder. Later an operation was performed on that shoulder and such incapacity as he had was due to the aftermath of his shoulder trouble and the operation performed thereon. The employee was incapacitated for a period and compensation was awarded on that basis.
The employee testified that while working for the insured employer in its laundry he was pulling wet clothes out of a washing machine, which was a tub with metal washers in it, and “got hold of a net bag and the weight of it pulled him back on his left arm and shoulder” and he had a “sharp pain all the way up through the arm” and into the shoulder; that when “he pulled the clothes he felt his shoulder go”; that he did not have pain immediately before this pulling, and there had been no previous operation on that arm although he had trouble with it in 1928. Before this accident he was able to use his wrist and arm and had no trouble, and since then, although he has tried, he has not been able to work because his shoulder pained and bothered him. A fellow workman testified that he did not see the accident; that the employee told him shortly afterwards that he had “sprained his wrist pulling clothes out”; that the employee remained an hour or more walking around and working, “taking his time”; that he “complained that the wrist was sore and said that he could not stick it out after an hour or so,” and then he left. Another fellow employee testified that the proprietor of the laundry told him that the employee got hurt, “to take him up the Square and try to get another fellow to work.” A physician testified that the employee came to see him complaining that he had hurt his wrist while at work in a laundry; that he complained of nothing else and came to see him three times. The employee in September and October, 1928, was treated at the hospital for dislocation of the left shoulder, termed separation of acromio clavicular joint of humerus, received in playing football. On January 6, 1931, he was at the hospital again and diagnosis showed sprain of left wrist and acromio clavicular separation. An X-ray was taken later showing *206the 1928 shoulder injury and hypertrophie arthritis, and a precautionary operation was performed to relieve that condition.
We think that it cannot be held in view of this evidence that the finding in favor of the employee was unsupported. The inference was not wholly unwarranted that the sprain of the wrist and wrench to the arm, received by the employee in his work, aggravated or aroused into new manifestations the injury to the shoulder previously sustained and thus rendered necessary the precautionary operation of 1931. Sponatski’s Case, 220 Mass. 526. Madden’s Case, 222 Mass. 487. Brady’s Case, 256 Mass. 267. Percival’s Case, 268 Mass. 50. Hill’s Case, 268 Mass. 491, 493. The case at bar is distinguishable from decisions like Sanderson’s Case, 224 Mass. 558, Green’s Case, 266 Mass. 355, Breault’s Case, 270 Mass. 256, and Johnson’s Case, 278 Mass. 365.

Motion to amend allowed.


Decree reversed.


Decree to be entered in favor of employee.